DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 9.  The phrase “the one or more leaf spring” lacks proper antecedent basis in the claim.
Re: claim 13.  The phrase “a machine support frame support frame” is indefinite.  It is unclear whether Applicant intends to refer to a machine support frame, the earlier recited support frame, or both the machine support frame and the earlier recited support frame.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2013/0037687 to Furumoto et al.
Re: claims 1 and 15.  Furmoto et al. show in figure 1a an active inertial damper system for damping vibrations in a structure the system comprising a support frame 20 configured for attachment to the structure BB to be damped;
an inertial mass 10 supported by the support frame 20 via spring means as explained in paragraph [0039] to form a mass-spring system having a resonance frequency;
a force actuator 30 configured to apply a variable driving force between the inertial mass and the support frame,
a vibration sensor 40a configured to measure vibrations in the structure BB to be damped; and

	Re: claims 2-5.  See Furmoto et al. paragraphs [0037-0041].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmoto et al. in view of US Patent Application 2015/0153377 to Boisseau et al.
Furmoto et al. are silent with regards to the specific resonance frequency of the mass spring system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resonance frequency of the spring mass system of Furmoto et al. to have been lower than 25 Hz, in view of the teachings of Boisseau et al., in order to provide an efficient means of recovering the ambient vibrations as taught by Boisseau et al. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmoto et al.
Furmoto et al., as modified, are silent with regards to the limitation wherein the damping frequencies of the filter are at least 25% higher than the resonance frequency of the mass spring system.
Examiner notes that there are a finite number of predictable solutions for classifying the damping frequency of the filter with respect to the resonance frequency of the mass spring system. In particular, there are three identified solutions: 1. The damping frequencies of the filter and the resonance frequency of the mass spring system can be the same, 2. The damping frequencies of the filter can be lower than the resonance frequency of the mass spring system, or 3. The damping frequencies of the filter can be greater than the resonance frequency of the mass spring system as recited.
With there being only three identified solutions, one of ordinary skill in the art could have pursued the known potential solutions with reasonable expectation of success depending on the vibration damping needs of the particular system.
See KSR Int’l Co. v. Teleflex Inc., 550 US 398 (2007).

With regards to the higher amount being by at least 25%, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damping frequencies of the filter of Furmoto et al., as modified to have been at least 25% higher than the resonance frequency of the mass spring system since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  Examiner notes that Applicant has not provided an explanation of criticality with respect to the at least 25% higher range.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmoto et al. in view of US Patent Application 2015/0059345 to Hellat et al.
Hellat et al. teach in paragraph [0012] the use of damping arrangement including damping frequencies separated by at least 10 Hz i.e. the difference between 90Hz and 15Hz which is greater than 10Hz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the predetermined damping frequencies of Furmoto et al. to have been separated by at least 10 Hz, in view of the teachings of Hellat et al., in order to provide efficiency in damping as taught by Hellat et al.
In re Aller, 105 USPQ 233 (CCPA 1955).  Examiner notes that Applicant has not provided an explanation of criticality with respect to the at least 10 Hz range.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmoto et al. in view of WO-2006106134 (WO’134).  
Re: claims 10 and 13.  Furmoto et al. show in figure 1a the damper comprising the support frame 20, inertial mass 10, spring means described in [0039], force actuator 30, and the damper being controlled by a controller 50, but are silent with regards to the system comprising multiple damper devices. 
WO’134 teaches in figure 9 the use of a system comprising multiple damper devices shown in the area of element numbers 98 attached at a bottom of a machine support frame 96 below the vibration sensitive machine 94.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Furmoto et al. to have included multiple damper devices, in view of the teachings of WO’134, in order to provide a means of damping a larger system and/or to provide a level of redundancy to ensure an adequate damping capacity.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of . 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmoto et al. in view of US Patent 5447001 to Nishimura et al.  
Furmoto et al. are silent with regards to the support frame being connected to a building floor. 
Nishimura et al. teach in figure 1 the use of a system comprising a support frame 1 of a vibration damper system being connected to a floor 8 of a building 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Furmoto et al. to have included the support frame being connected to a building floor, in view of the teachings of Nishimura et al., in order to provide a means of achieving vibration damping of a floor of a building to help provide a safe environment in a building during earthquakes.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmoto et al. in view of WO-2006106134 (WO’134) as applied above, and further in view of US Patent Application 2012/0017645 to Baron.  
Re: claim 12. WO’134 teaches in figure 9 the use of a support frame or frame in the vicinity of elements 98 of a damper system being connected to a machine support 
Baron teaches in figure 1 the use of a machine to be damped 10, 12 being supported by machine feet 16.
Furmoto et al. includes in figure 1a vibration sensors 40a of the active inertial damper system being positioned at positions of the base or bottom i.e. the feet area of a support 20 for damping vibrations at the base or bottom or feet area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damping system of Furmoto et al., to have been to damp the vibrations of a vibration sensitive machine supported by a machine support frame with vibration sensors positioned at the base or feet of the machine, in view of the teachings of WO’134, Baron, and Furmoto et al., in order to provide a means of effectively damping the vibrations of machinery to ensure proper function of the machinery over time.
 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmoto et al. in view of WO-2006106134 (WO’134) and US Patent 5447001 to Nishimura et al.  
WO’134 teaches in figure 9 the use of a support frame or frame in the vicinity of elements 98 of a damper system being connected to a machine support frame 96 for supporting a vibration sensitive machine 94 wherein the vibration sensitive machine is standing on the machine support frame.

Nishimura et al. teach in figure 1 the use of a system comprising a support frame 1 of a vibration damper system being connected to a floor 8 of a building 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Furmoto et al., as modified, to have included the support frame being connected to a building floor, in view of the teachings of Nishimura et al., in order to provide a means of achieving vibration damping of a floor of a building to help provide a safe environment in a building during earthquakes.
Furmoto et al., as modified, are silent with regards to the limitation wherein the machine support frame has a higher stiffness than the building floor.
Examiner notes that there are a finite number of predictable solutions for classifying the relative stiffnesses of the machine support frame and the building floor. In particular, there are three identified solutions: 1. The stiffness of the machine support frame and the building floor can be the same, 2. The stiffness of the machine support frame can be less than the stiffness of the building floor, or 3. The stiffness of the machine support frame can be greater than the stiffness of the building floor as recited.

See KSR Int’l Co. v. Teleflex Inc., 550 US 398 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stiffness of the machine support frame of Furmoto et al., as modified, to have been greater than the stiffness of the building floor, in light of the obvious to try rationale, in order to provide a desired damping characteristic for effectively damping the system to protect the vibration sensitive machinery from damage.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Applications: 2015/0153659, 2009/0153832, 2015/0369330, 2012/0045723, and 2014/0156070 teach the use of similar vibration damping systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
May 22, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657